Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office action is in response to the communication filed on 7/25/2022. Currently claims 1-27 are pending in the application, with claims 11-25 withdrawn from consideration.

ELECTION / RESTRICTION


Applicant's election with traverse of Group I, claims 1-10, and 26-27, drawn to a microneedle assembly in the reply filed on 7/25/2022 is acknowledged.  The traversal is on the ground of distinctness and no undue burden on search on the examiner.  However, the applicant’s argument that it would not be feasible to micro-mold microneedles having cantilevered barbs is not persuasive, as the examiner takes the position that molding could be used to form the microneedles as explained in the prior arts of record of the instant application. Additionally, as discussed in the restriction requirement, the inventions are classified in different areas and the search required for group I is not required for group II and vice versa. Therefore, search and examination of the entire application cannot be conducted without serious burden and the restriction as indicated is proper.  The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 4, the term "predetermined distance" is indefinite.  This term is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how the distance is determined, or what process is it referring to, thereby rendering the scope of the claim unascertainable.

Regarding Claim 6, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  Please see MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5, 7-10, and 26-27 are rejected under 35 U.S.C.103 as being obvious over Xu et al. (US Patent Application Publication Number 2008/0051695 A1), hereafter, referred to as “Xu”, in view of Kingsford (US Patent Application Publication Number 2008/0269670 A1), hereafter, referred to as “Kingsford”.

Regarding claim 1, Xu teaches in Fig. 1 a microneedle assembly, comprising an array of microneedles (element 9) attached to a base (element 1), wherein each of the microneedles comprising a tip (element 7) and a needle shaft (element 6). Xu teaches that these devices can be used for the delivery of therapeutic agents across the skin or other tissue barriers to allow chemical and biological molecules getting into the circulation systems. The microneedles can also be used to withdraw body fluids for analysis of clinically relevant species when the device has an integrated body fluid sensor or sensor array in the vicinity of microneedles (abstract).

But Xu fails to explicitly teach that plurality of each of the microneedles comprising a plurality of cantilevered barbs protruding outwardly from the needle shaft, wherein a plurality of the microneedles include two or more of the cantilevered barbs arranged in a series of concentric rings along the needle shaft of each of the plurality of microneedles. However, Kingsford teaches in Figs. 1-2, skin penetrating touch fasteners (equivalent to microneedles) for the transdermal delivery of drugs (medication). Kingsford shows in Fig. 1 a highly magnified side view of the skin attachment member, and in Fig. 2 perspective view of the device. Kingsford teaches in Figs. 1 and 2, a skin attachment member 10, formed of plastic resin, includes a backing 12 (equivalent to base) having an upper face 13 and a lower face 11, and multiple, parallel rows of integrally molded, pointed projections or elements 14 extending from backing 12 for penetrating into the epidermis 16. Although the pattern has been described as multiple,
parallel rows of elements 14, different patterns of elements molded onto backing 12 can be used. The skin-penetrating elements 14 each, include a cone-shaped body 18 with one or more discrete barbs 20 extending from the body for securing skin attachment member 10 to epidermis 16. Fig. 5 teaches that the barb taking cantilever form. Kingsford also teaches plurality of the microneedles include barbs arranged in a two series of planes along the needle shaft of each of the plurality of microneedles. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Kingsford, and use a known technique of using a plurality of cantilevered barbs (element 20) protruding outwardly from the needle shaft, because that would improve the securing of the microneedle attachment to the epidermis (KSR Rationale C, MPEP 2143).  It would also have been obvious to any ordinary artisan to include plurality cantilevered barbs arranged in a series of concentric rings along the needle shaft of each of the plurality of microneedles, based on multiplicity principle, because that would further enhance the securing because of multiple burbs placed in different planes. Since both the references deal with the delivery of therapeutic agents across the skin or other tissue barriers to allow chemical and biological molecules getting into the circulation systems, one would have reasonable expectation of success from the combination.

Regarding claim 2, Kingsford teaches that at least one of the cantilevered barbs has a downwards curvature extending downwards and away from the tip of each microneedle by teaching in Fig. 5 that the barbs can be angled and has a sloped upper surface 23c.

Regarding claim 3, Kingsford teaches in Figs. 3B and 4, that the barbs 20a, 20b have a length, l, of about 0.0013 mm (0.00005") to 0.025 mm (0.001 "), for example about 0.0025 mm (0.0001 "), and a thickness, t (Fig. 3d), of about 0.0013 mm (0.00005") to 0.025 mm (0.001 "), for example about 0.0025 mm (0.0001 "), which tapers to a point 26 at an angle, a, of about 70° to 120°, for example about 90° (para. [0041]). Therefore, it would have been obvious that the length of the barbs would be critical and needs to be optimized to provide optimum securing. 
Additionally, CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Therefore, maintaining the length to be no greater than a radius of the curvature of the cantilevered barb multiplied by [Symbol font/0x70]/2 would be performed under routine experimentation.  Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Regarding claims 4, and 7, Kingsford teaches in Figs. 1-2, and 3A-3B, that the concentric rings of the cantilevered barbs are spaced apart by one or more predetermined distances along the needle shaft of each of the plurality of microneedles, and are substantially aligned in a series of parallel planes.

Regarding claim 5, Kingsford teaches in Fig. 4, that at least one of the cantilevered barbs includes an upper surface that is triangular in shape.

Regarding claims 8-10, Xu teaches in Fig. 1 a microneedle assembly, comprising an array of microneedles (element 9) attached to a base (element 1), wherein each of the microneedles comprising a tip (element 7) and a needle shaft (element 6). Xu teaches that these devices can be used for the delivery of therapeutic agents across the skin or other tissue barriers to allow chemical and biological molecules getting into the circulation systems. The microneedles can also be used to withdraw body fluids for analysis of clinically relevant species when the device has an integrated body fluid sensor or sensor array in the vicinity of microneedles (abstract).

But Xu fails to explicitly teach that plurality of each of the microneedles comprising a plurality of cantilevered barbs protruding outwardly from the needle shaft, wherein a plurality of the microneedles include two or more of the cantilevered barbs arranged in a series of concentric rings along the needle shaft of each of the plurality of microneedles. However, Kingsford teaches in Figs. 1-2, skin penetrating touch fasteners (equivalent to microneedles) for the transdermal delivery of drugs (medication). Kingsford shows in Fig. 1 a highly magnified side view of the skin attachment member, and in Fig. 2 perspective view of the device. Kingsford teaches in Figs. 1 and 2, a skin attachment member 10, formed of plastic resin, includes a backing 12 (equivalent to base) having an upper face 13 and a lower face 11, and multiple, parallel rows of integrally molded, pointed projections or elements 14 extending from backing 12 for penetrating into the epidermis 16. Although the pattern has been described as multiple,
parallel rows of elements 14, different patterns of elements molded onto backing 12 can be used. The skin-penetrating elements 14 each, include a cone-shaped body 18 with one or more discrete barbs 20 extending from the body for securing skin attachment member 10 to epidermis 16. Fig. 5 teaches that the barb taking cantilever form. Kingsford also teaches plurality of the microneedles include barbs arranged in a two series of planes along the needle shaft of each of the plurality of microneedles. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Kingsford, and use a known technique of using a plurality of cantilevered barbs (element 20) protruding outwardly from the needle shaft, because that would improve the securing of the microneedle attachment to the epidermis (KSR Rationale C, MPEP 2143).  It would also have been obvious to any ordinary artisan to include plurality cantilevered barbs arranged in a series of concentric rings along the needle shaft of each of the plurality of microneedles, based on multiplicity principle, because that would further enhance the securing because of multiple burbs placed in different planes. Since both the references deal with the delivery of therapeutic agents across the skin or other tissue barriers to allow chemical and biological molecules getting into the circulation systems, one would have reasonable expectation of success from the combination.

The applicants claim defines a product in terms of the process by which the product is made, but the claim as a whole is directed to a product. Such a claim lacks patentability if a prior art product, even if made by an undisclosed process, appears to be inherently same as, or indistinguishable from, the claimed invention. Where a claim defines a product in terms of the process by which the product is made, the claim should be construed as a claim to the product per se that possesses the characteristics derived from the manufacturing process in the stated claim.  Therefore, the patentability of a product defined by a product-by-process claim does not depend on the method of production.  A product is not rendered patentable merely by the fact that it is produced by means of a new process, such that the product in such a claim is the same as, or obvious from, a product described in an item of prior art was made by a different process.
Regarding claims 26-27, Xu teaches in Fig. 1, a microneedle assembly, comprising an array of microneedles (element 9) attached to a base (element 1), wherein each of the microneedles comprising a tip (element 7) and a needle shaft (element 6). Xu teaches that these devices can be used for the delivery of therapeutic agents across the skin or other tissue barriers to allow chemical and biological molecules getting into the circulation systems. The microneedles can also be used to withdraw body fluids for analysis of clinically relevant species when the device has an integrated body fluid sensor or sensor array in the vicinity of microneedles (abstract).

But Xu fails to explicitly teach that plurality of each of the microneedles comprising a plurality of cantilevered barbs protruding outwardly from the needle shaft, wherein a plurality of the microneedles include two or more of the cantilevered barbs arranged in a series of concentric rings along the needle shaft of each of the plurality of microneedles. However, Kingsford teaches in Figs. 1-2, skin penetrating touch fasteners (equivalent to microneedles) for the transdermal delivery of drugs (medication). Kingsford shows in Fig. 1 a highly magnified side view of the skin attachment member, and in Fig. 2 perspective view of the device. Kingsford teaches in Figs. 1 and 2, a skin attachment member 10, formed of plastic resin, includes a backing 12 (equivalent to base) having an upper face 13 and a lower face 11, and multiple, parallel rows of integrally molded, pointed projections or elements 14 extending from backing 12 for penetrating into the epidermis 16. Although the pattern has been described as multiple,
parallel rows of elements 14, different patterns of elements molded onto backing 12 can be used. The skin-penetrating elements 14 each, include a cone-shaped body 18 with one or more discrete barbs 20 extending from the body for securing skin attachment member 10 to epidermis 16. Fig. 5 teaches that the barb taking cantilever form. Kingsford also teaches plurality of the microneedles include barbs arranged in a two series of planes along the needle shaft of each of the plurality of microneedles. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Kingsford, and use a known technique of using a plurality of cantilevered barbs (element 20) protruding outwardly from the needle shaft, because that would improve the securing of the microneedle attachment to the epidermis (KSR Rationale C, MPEP 2143).  It would also have been obvious to any ordinary artisan to include plurality cantilevered barbs arranged in a series of concentric rings along the needle shaft of each of the plurality of microneedles, based on multiplicity principle, because that would further enhance the securing because of multiple burbs placed in different planes. Since both the references deal with the delivery of therapeutic agents across the skin or other tissue barriers to allow chemical and biological molecules getting into the circulation systems, one would have reasonable expectation of success from the combination.

The applicants claim defines a product in terms of the process by which the product is made, but the claim as a whole is directed to a product. Such a claim lacks patentability if a prior art product, even if made by an undisclosed process, appears to be inherently same as, or indistinguishable from, the claimed invention. Where a claim defines a product in terms of the process by which the product is made, the claim should be construed as a claim to the product per se that possesses the characteristics derived from the manufacturing process in the stated claim.  Therefore, the patentability of a product defined by a product-by-process claim does not depend on the method of production.  A product is not rendered patentable merely by the fact that it is produced by means of a new process, such that the product in such a claim is the same as, or obvious from, a product described in an item of prior art was made by a different process.


Allowable Subject Matter

Claim 6 is objected to as being directly or indirectly dependent upon rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitation of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for indication of allowable subject
matter:

Regarding claim 6, the prior art of references (of record) do not teach or fairly suggest the (by themselves or in combination) a microneedle assembly “wherein the cantilevered barbs are formed from a polymer material that absorbs liquid such as water to cause the cantilevered barbs to change curvature during absorption of the liquid.”



Conclusion
                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Central Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Primary Examiner, Art Unit 1742